NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted December 22, 2021 *
                              Decided December 22, 2021

                                         Before

                       MICHAEL S. KANNE, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 20-3489

JUSTIN LEE DOUGLAS,                               Appeal from the United States District Court
      Plaintiff-Appellant,                        for the Eastern District of Wisconsin.

       v.                                         No. 18-C-1879

SAMANTHA SCHWARTZ-OSCAR,                          Lynn Adelman,
et al.,                                           Judge.
        Defendants-Appellees.


                                       ORDER

       Justin Lee Douglas, a Wisconsin prisoner, appeals the entry of summary
judgment against him in this suit asserting that medical and prison officials were
deliberately indifferent to his threats of self-harm. Because no reasonable jury could

       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3489                                                                       Page 2

find that Douglas suffered serious injury or that the defendants disregarded his risk of
suicide, we affirm.

       For the first half of 2017, Douglas was incarcerated at Green Bay Correctional
Institute. He had been placed in its restrictive housing unit for clinical observation.
Diagnosed with an antisocial personality disorder, he has a history of suicidal ideation
and self-harming behavior, which included inserting objects into his penis and
making—or threatening to make—small cuts on his arm.

        At the prison, Douglas demanded frequent contact with his psychologist
Samantha Schwartz-Oscar and threatened self-harm when he could not see her. In
January and February, he threatened self-harm five times while she was the on-call
crisis counselor. Schwartz-Oscar responded each time with cell-side safety checks. In
March, Douglas wrote Schwartz-Oscar threatening to harm himself and court staff at an
upcoming court hearing. Schwartz-Oscar reported the threat to court staff, and Douglas
was issued a conduct report.

       Douglas’s threats escalated when other psychologists responded to his threats
instead of Schwartz-Oscar. In early April, he wrote a letter to Schwartz-Oscar
threatening suicide. Another psychologist, Amy Zirbel, conducted the cell-side safety
check, and Douglas denied suicidal ideation and said that the letter was an
“experiment” to see who read his mail. A week later, guards found a note in his cell
threatening suicide. Psychologist Jennifer Harris-Forbes conducted the cell-side safety
check, and Douglas told her he had no intent to harm himself. On another occasion,
guards restrained Douglas after he threatened to jump off the sink in his cell unless
Schwartz-Oscar saw him. Zirbel met with Douglas after the incident, and he told her
that he was feeling “vindictive,” not suicidal.

       On April 20, when Douglas learned that he had been reassigned to a male
psychologist, he told Harris-Forbes he had cut his arm with his fingernail. In response,
she placed him on monitored status. The next day, at his first meeting with the new
psychologist, Douglas threatened to “batter” him. He then filed grievances against
Schwartz-Oscar, Harris-Forbes, and Zirbel for ignoring his suicidal thoughts.

       On April 22, after he was taken off monitored status, Douglas again cut his arm
with his fingernail. Jay Van Lanen was the guard on duty, and he reported the incident
to Zirbel, that day’s on-call crisis counselor. Zirbel determined that Douglas did not
pose an imminent danger to himself and did not need to return to monitored status.
No. 20-3489                                                                        Page 3

That night, Douglas threw urine at guards. He told Van Lanen that he had hidden sharp
objects in his cell and that he had inserted a metal object into his penis. Van Lanen and
other guards responded by strip-searching Douglas and inspecting his cell. They found
nothing on his person but recovered pen caps and pieces of metal from an air vent in his
cell. A nurse treated Douglas’s cut on his arm with a band-aid and antibiotic cream. Van
Lanen then moved Douglas to another cell, and Zirbel placed him on monitored status.
Activity logs show that guards checked on him every half hour of the day for two
weeks, until he was transferred to another prison. Douglas then filed grievances against
Van Lanen and Zirbel for not placing him on monitored status as soon as he disclosed
that he had cut himself on April 22. He also filed two more grievance against Schwartz-
Oscar for not seeing him.

       Several months after his transfer, Douglas sued two dozen members of Green
Bay’s staff for Eighth Amendment violations. The district court entered partial
summary judgment for 20 of the defendants against whom Douglas had not exhausted
administrative remedies, see 42 U.S.C. § 1997e(a), but permitted Douglas to proceed on
his deliberate indifference claims against Schwartz-Oscar, Harris-Forbes, Zirbel, and
Van Lanen. According to Douglas, Van Lanen delayed reporting his injuries on
April 22, and the three staff psychologists failed to respond to his threats of self-harm
throughout April, resulting in physical injury and increasing his risk of suicide.

        The district court granted the remaining four defendants’ motion for summary
judgment. The court found, first, that Douglas had failed to present any evidence of a
recoverable injury. According to the court, the cuts were “trivial” and “superficial,”
never required more than “ointment and a band-aid,” and did not equate to a
cognizable harm under Lord v. Beahm, 952 F.3d 902, 905 (7th Cir. 2020). The court went
on to find that even if Douglas had suffered a cognizable injury, he failed to present
evidence that the defendants were deliberately indifferent to the risk of harm he posed
to himself. The court noted that during his five months in restrictive housing, Douglas
was seen by psychological services staff 86 times, and the defendants pursued a
“nuanced” strategy of navigating his threats and taunts with necessary measures
(ranging from close observation to bed restraints) to keep him safe through the least
restrictive means possible. And there was no evidence, the court added, that these
treatment decisions departed substantially from accepted professional judgment.

       On appeal, Douglas argues that the district court glossed over a disputed
material fact—the severity of his injury—by minimizing his cuts as superficial. But he
points to nothing in the record to suggest that he suffered injuries that were more
No. 20-3489                                                                          Page 4

severe. Our review of the record reflects that his physical injuries consisted of minor
cuts and scratches treatable with band-aids and cream. On the record before it, the
district court properly entered summary judgment because “minor scratches” are not
cognizable harms under the Eighth Amendment. Lord, 952 F.3d at 905.

        Douglas also argues generally that the three psychologists ignored his risk of
suicide by not ordering him restrained in response to each of his threats of self-harm.
But the court appropriately rejected this argument, emphasizing that the psychologists
responded repeatedly to his range of needs with a nuanced approach of measured
steps—regular therapy, crisis counseling, cell-searches, and at times bed restraints. As
the court also observed, Douglas provided no evidence that this approach was so
inadequate that it demonstrated an absence of professional judgment. See Stewart v.
Wexford Health Sources, Inc., 14 F.4th 757, 763 (7th Cir. 2021). Given the record here, no
reasonable jury could find that the defendants ignored an “imminent risk of death by
suicide,” Quinn v. Wexford Health Sources, Inc., 8 F.4th 557, 565 (7th Cir. 2021), failed to
investigate Douglas’s threats of self-harm, Olson v. Morgan, 750 F.3d 708, 713 (7th Cir.
2014), or harmed his health through their responses (or lack thereof). See Lisle v.
Welborn, 933 F.3d 705, 718 (7th Cir. 2019) (psychological); Gabb v. Wexford Health Sources,
Inc., 945 F.3d 1027, 1034 (7th Cir. 2019) (physical).

                                                                              AFFIRMED